ORDER
PER CURIAM.
Appellant, Anthony Wooten, (“appellant”), appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Appellant seeks to vacate his convictions and sentences for first-degree assault, section 565.050, RSMo 1994,1 armed criminal action, section 571.015, two counts of unlawful use of a weapon, section 571.030, and possession of a controlled substance, section 195.202, for which appellant was sentenced to a total term of thirty years in prison. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 1994, unless otherwise indicated,